Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 12/16/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/16/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent (2008/0232637 A1).

Regarding claims 1, 13, 14 and 15, Laurent discloses a method (for comparing a defect in a zone of interest of an optical lens during an optical lens manufacturing process (claim 13); for controlling an optical lens manufacturing process (claim 14);) for detecting a defect in a zone of interest of an optical lens is included in an appliance for measuring or controlling an optical element (e.g. lens 3)(see abstract)(fig. 1), the method comprising: 
- an image reception step, during which a plurality of images is received, each image comprises a view of the zone of interest in front of a plurality of specific patterns, each specific pattern comprising a bright area and a dark area, and at least one image received is saturated in light intensity is include in the steps of taking 9 different images were consecutively taken at intervals of about one second. Between one image and the next, the definition chart was shifted by a pitch corresponding to one third of the pattern repeat in the two main directions [par. 0040], 
- a sampling step, during which each image of the plurality of images are sampled based on a common sampling pattern is included in the step obtaining the 9 possible values for each position (pixel) [par. 0041]
- a recombination step, during which a recombined image of the zone of interest is determined based on the common sampling pattern image recombined as shown in depicted drawing (fig. 3)[par. 0041], and 
- a defect detection step, during which a defect is detected in the zone of interest of the optical lens based on an analysis of the recombined image is included in the step of quality for detecting appearance defects [par. 0042]
For the purpose of clarity, the method claims 13-15 is/are taught/suggested by the functions shown/stated/set forth with regards to the method claim 1 as rejected above as being anticipated by Laurent as intended method to rejection rates and monitor general production quality of the subject in this case object being inspect (e.g. lens) (fig. 1).
As to claim 2, Laurent also discloses wherein each image received during the image reception step is saturated in light intensity is depicted by the black and white checkered/chequered pattern drawing (fig. 2) variation light intensity.
As to claims 3 and 16, Laurent further discloses  a set parameter receiving step, during which at least one set parameter is received for each sample according to a given criteria based on the light intensity of the sample in each image, and - wherein during the image recombination step, the recombined image of the zone of interest is determined based on the common sampling pattern by selecting for each sample from the plurality of images the corresponding sample based on the at least one set parameter (claim 3); and - a set parameter receiving step, during which at least one set parameter is received for each sample according to a given criteria based on the light intensity of the sample in each image, and wherein during the image recombination step, the recombined image of the zone of interest is determined based on the common sampling pattern by selecting for each sample from the plurality of images the corresponding sample based on the at least one set parameter (claim 16)  is/are included in the steps of obtaining by retaining the minimum grey level among the 9 possible values for each position (pixel) [par. 0041]
As to claims 4 and 17, Laurent further discloses an image grouping step, during which the plurality of images comprises a first group of images and a second group of images different from the first group of images is included in the steps of carried out at will on the contrasting definition charts and on the image combinations of these definition charts (analysis) allow to modify the various parameters, affecting for one thing the detection sensitivity and for another the appearance of the defect images depending on their type [par. 0044], 
- wherein during the recombination step, a first recombined image of the first group of images is determined based on the common sampling pattern by selecting for each sample from the first group of images the corresponding sample based on the at least one set parameter, a second recombined image of the second group of images is determined based on the common sampling pattern by selecting for each sample from the second group of images the corresponding sample based on the at least one set parameter, and a third recombined image is determined based on the common sampling pattern by selecting for each sample of the first and second recombined images the corresponding sample based on the at least one set parameter is included in the steps of technique that allows sensitive classification, identification and detection, determining and/or analyzing properties relating to the colour information [pars. 0044-48].
As to claims 5, and 18-20, Laurent also discloses wherein the defect is a diffusing defect par. 0048]
As to claim 6, Laurent further discloses method step used (partial black fields, bright fields, alternating contrasts of black and white, use of several positioning points with adjustment according to the optical power of the product or to the type of defect, etc.) [par. 0043] is wherein the view of the zone of interest in front of a specific pattern comprises a secondary pattern which is related to the above-mentioned specific pattern and the plurality of specific patterns is arranged so that the superimposition of the dark areas of all the secondary patterns is a dark area which occupies the entire space of the recombined image of the zone of interest.
As to claim 7, Laurent also discloses a system (fig. 1) that is use in a method/system that is implementing limitations such as  providing step, during which the (fig. 1) system comprising a display device, a support for an optical lens and an image acquisition device is provided, the system is configured so that when an optical lens is positioned on the support, the display device faces a first side of the optical lens and the image acquisition device faces a second side of the optical lens, - an optical lens positioning step, during which the optical lens is positioned on the support, - a specific pattern displaying step, during which the display device displays a specific pattern as can be seen in depicted drawing (figs 1-2), 
- an image acquisition step, during which the image acquisition device (2) acquires an image comprising a view of the zone of interest in front of said specific pattern, the specific pattern displaying step and the image acquisition step are repeated until each image is acquired by the camera 2 [pars. 0046-48].
As to claim 8, Laurent also discloses a system wherein at least one specific pattern comprises alternate bright and dark stripes is depicted by the black and white checkered/chequered pattern drawing (fig. 2) variation light intensity [par. 0039].
As to claims 9-11, Laurent also discloses a structure that is use in a method/system that is implementing limitations such as, wherein a first specific pattern comprises alternate bright and dark stripes, each stripe extending along a first direction, and a second specific pattern is a translation of the first specific pattern in a second direction sensibly perpendicular to the first direction is depicted by the black and white checkered/chequered pattern drawing (fig. 2) variation light intensity, the pattern repeat in the two main directions [pars. 0039-40] (claim 9); wherein different specific patterns both comprise alternate bright and dark stripes, the stripes on the first specific pattern are oriented in a first direction, and the stripes on the second specific pattern are oriented in a second direction black and white checkered/chequered pattern drawing (fig. 2) (claim 10); and wherein the dark area of at least one specific pattern has a larger surface than the bright area of said specific pattern method used (partial black fields, bright fields, alternating contrasts of black and white, use of several positioning points with adjustment according to the optical power of the product or to the type of defect, etc.) [pars. 0040-43].
As to claim 12, Laurent also discloses a structure that is use in a method/system that is implementing limitations such as, for sorting a plurality of optical lenses, the method comprising: - a defect detection step during which at least one defect is detected in the zone of interest of at least one optical lens according to the method of claim 1 any of the preceding claims, and - a sorting step, during which the plurality of optical lenses is sorted based at least on the at least one defect detected during the defect detection step is expressly implicit from detecting defects or locating semi-visible marks present in transparent or reflective optical parts, for example detecting deformations and appearance defects ("cosmetic control") [par. 0001].

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method and apparatus for detecting a defect in a zone of interest of an optical lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2877